       Case 4:19-cv-00513-MW-MAF Document 51 Filed 05/18/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

                                  Case No. 4:19cv513-MW/CAS

SALTWATER SOL HOSPITALITY,
LLC D/B/A BUCCANEER INN,

       Plaintiff,

vs.

WESTCHESTER SURPLUS
LINES INSURANCE COMPANY,

       Defendant.
                                                   /

      PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Plaintiff, Saltwater SOL Hospitality, LLC d/b/a Buccaneer Inn, by and through

undersigned counsel, files this Motion for Voluntary Dismissal pursuant to Fed. Rules Civ. Proc.

41(a)(2) and states:

       This Motion is based the attached Memorandum in Support of Plaintiff’s Motion for

Voluntary Dismissal Without Prejudice.

                                 LOCAL RULE 7.1(B) CERTIFICATE

       I HEREBY CERTIFY that Plaintiff made a good faith effort to resolve this issue with

Defendant.

       WHEREFORE, Plaintiff, Saltwater SOL Hospitality, LLC d/b/a Buccaneer Inn, requests

that this Court enter an order granting voluntary dismissal without prejudice, and provide such

other relief as is meet and proper.




                                                                                       ILG File #: 12087
                                                                               Claim #: KY19K2067494
                                                                            Case #: 4:19cv513-MW/CAS
Case 4:19-cv-00513-MW-MAF Document 51 Filed 05/18/20 Page 2 of 4



Respectfully submitted,
                                  INSURANCE LITIGATION GROUP, P.A.
                                  Attorney for Plaintiff
                                  1500 NE 162nd Street
                                  Miami, Florida 33162
                                  Telephone: (786) 529-0090
                                  Facsimile: (866) 239-9520
                                  E-Mail: service@ILGPA.com

                                  By:     /s/ Christopher Aguirre,.
                                          CHRISTOPHER AGUIRRE, ESQ
                                          FL Bar No. 71370




                               ILG File #: 12087
                           Claim #: KY19K2067494
                          Case #: 4:19cv513-MW/CAS
        Case 4:19-cv-00513-MW-MAF Document 51 Filed 05/18/20 Page 3 of 4



        MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR VOLUNTARY
                               DISMISSAL

         Plaintiff seeks from this Court voluntary dismissal of the pending action under Fed. Rules

Civ. Proc. 41(a)(2). Before the adverse party has served an answer or moved for summary

judgment, a plaintiff may, at any time, dismiss an action without an order of the court. Fed. R. Civ.

P. 41(a)(1). If the adverse party has served an answer, a plaintiff may dismiss an action only upon

order of the court under such terms and conditions as the court deems appropriate. Fed. R. Civ. P.

41(a)(2). Dismissal under Rule 41(a)(1) or Rule 41(a)(2) is without prejudice, unless stated

otherwise.

         A court’s determination of a motion for voluntary dismissal under Rule 41(a)(2) is

discretionary and should generally be granted unless dismissal “will inflict clear legal prejudice

on a defendant.” Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1255 (11th Cir. 2001);

Mediavation, Inc. v. Rodgers, No. 6:08-cv-1903-Orl-19KRS, 2009 U.S. Dist. LEXIS 76623 (M.D.

Fla. Aug. 27, 2009); Conafay v. Wyeth Laboratories, Div. of American Home Products Corp., 841

F.2d 417, 419 (D.C. Cir. 1988). While discretion in determining a voluntary dismissal is broad,

the court must "weigh the relevant equities and do justice between the parties in each case,

imposing such costs and attaching such conditions to the dismissal as are deemed appropriate."

Pontenberg at 1256 (citing McCants, 781 F.2d at 857)); Mediavation, Inc. at [*4]. Considerations

generally relevant to this inquiry include the duration of the lawsuit, the number of motions filed,

the pendency of any motions, the extent of discovery undertaken, whether any extensions of time

were granted, and the plaintiff's purpose for moving for voluntary dismissal. Mediavation, Inc. at

[*4].

         Here, there is no basis for a finding of prejudice that would prevent the voluntary dismissal

of this action. Although all Defendant has filed an answer, no substantive motions have been filed.


                                              ILG File #: 12087
                                          Claim #: KY19K2067494
                                         Case #: 4:19cv513-MW/CAS
       Case 4:19-cv-00513-MW-MAF Document 51 Filed 05/18/20 Page 4 of 4



There being no substantive papers filed in this action, there being no clear legal prejudice to the

parties by this action being dismiss, Plaintiffs should be permitted to dismiss the action.

       Wherefore, for the above reasons, Plaintiffs respectfully request that this Motion for

Voluntary Dismissal be granted.

                                 LOCAL RULE 7.1(F) CERTIFICATE

       I HEREBY CERTIFY that the instant motion and memorandum including the signatures

and certificates contains 780 words.




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document is being served on May 18, 2020, via

an automatic email generated by the Florida Courts E-Filing Portal to: MICHELLE A.

SHERMAN, Esq., MOZLEY, FINLAYSON & LOGGINS LLP, P.A. (ryoung@mfllaw.com,

wtaylor@mfllaw.com, msherman@mfllaw.com).




       Respectfully submitted,
                                                INSURANCE LITIGATION GROUP, P.A.
                                                Attorney for Plaintiff
                                                1500 NE 162nd Street
                                                Miami, Florida 33162
                                                Telephone: (786) 529-0090
                                                Facsimile: (866) 239-9520
                                                E-Mail: service@ILGPA.com

                                                By:     /s/ Christopher Aguirre,.
                                                        CHRISTOPHER AGUIRRE, ESQ
                                                        FL Bar No. 71370




                                             ILG File #: 12087
                                         Claim #: KY19K2067494
                                        Case #: 4:19cv513-MW/CAS
